376 F.2d 196
In the Matter of Rudolph N. PATTERSON, Appellant.
No. 23667.
United States Court of Appeals Fifth Circuit.
April 21, 1967.

Rudolph N. Patterson, Macon, Ga., for appellant.
Before BROWN and BELL, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM.


1
Appellant complains of the inadequacy of the fee awarded him by the Referee for services rendered as counsel for the bankrupt. Such inequity as is disclosed by the record, based on a comparison of services rendered by appellant and counsel for the receiver-trustee and their respective fees, does not rise to the level of an abuse of discretion. See Blanch v. Rankin, 5 Cir., 1961, 291 F.2d 217.


2
Affirmed.